

116 HR 3112 IH: For-Profit Fraud Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3112IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Ms. Waters introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo revise the 90–10 rule under the Higher Education Act of 1965, and for other purposes.
	
 1.Short titleThis Act may be cited as the For-Profit Fraud Act. 2.85/15 RuleSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
 (1)in subsection (a)(24)— (A)by striking In the case and inserting:
					
 (A)In the case;  (B)by striking not less than ten percent of such institution’s revenues from sources other than funds provided under this title and inserting not less than 15 percent of such institution’s revenues from sources other than Federal funds; and
 (C)by adding at the end the following:  (B)Federal fundsIn this paragraph, the term Federal funds means any Federal funds provided, under this Act or any other Federal law, through a grant, contract, subsidy, loan, guarantee, insurance, or other means to a proprietary institution, including Federal funds disbursed or delivered to an institution or on behalf of a student or to a student to be used to attend the institution, except that such term shall not include any monthly housing stipend provided under the Post-9/11 Educational Assistance Program under chapter 33 of title 38, United States Code.
						; and
 (2)in subsection (d)— (A)in the heading, by amending the heading to read as follows: Implementation of revenue requirements for non-Federal education assistance funds; and
 (B)in paragraph (2)(A), by inserting at the end the following: The Secretary of Education shall notify the Secretary of Defense and the Secretary of Veterans Affairs when, by reason of failing to meet a requirement of subsection (a)(24), a proprietary institution of higher education becomes ineligible to participate in the programs authorized by this title, and when the institution regains such eligibility.;
				3.Ineligibility of certain proprietary institutions of higher education to participate in Department
			 of Defense or Department Of Veterans Affairs programs of educational
			 assistance
			(a)Department of Defense
 (1)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2008 the following new section:
					
						2008a.Ineligibility of certain proprietary institutions of higher education to participate in Department
 of Defense programs of educational assistanceUpon notice from the Secretary of Education under section 487(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is ineligible to participate in the programs authorized by title IV of such Act (20 U.S.C. 1070 et seq.), the Secretary of Defense shall ensure that no educational assistance provided by the Secretary under this title or any other provision of law is available or used for education at the institution for the period of institutional fiscal years during which the institution remains ineligible to participate in the programs authorized by title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by inserting after the item relating to section 2008 the following new item:
					
						
							2008a. Ineligibility of certain proprietary institutions of higher education to participate in
			 Department of Defense programs of educational assistance..
				(b)Department of Veterans Affairs
 (1)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by inserting after section 3681 the following new section:
					
						3681A.Ineligibility of certain proprietary institutions of higher education to participate in Department
			 of Veterans Affairs programs of educational assistance
 (a)In generalUpon notice from the Secretary of Education under section 487(d)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is ineligible to participate in the programs authorized by title IV of such Act (20 U.S.C. 1070 et seq.), the Secretary of Veterans Affairs shall ensure that no educational assistance provided by the Secretary under this title or any other provision of law is available or used for education at the institution for the period of institutional fiscal years during which the institution remains ineligible to participate in the programs authorized by title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 36 of such title is amended by inserting after the item relating to section 3681 the following new item:
					
						
							3681A. Ineligibility of certain proprietary institutions of higher education to participate in
			 Department of Veterans Affairs programs of educational assistance..
				